Biddle, J.
The record in this case shows us that a good indictment, for unlawfully selling intoxicating liquor, was. properly found against the appellee by the grand jury, by them regularly returned into court, and the case placed upon the docket for trial; and that “ the court of its own motion, without arraigning the defendant, without hearing the testimony,, and without reason given, dismissed the cause and discharged the defendant,” and rendered the following judgment: “ It is therefore considered by the court that said defendant, as to said indictment, go hence without day,” to all of which the State by her prosecuting attorney properly excepted, and has appealed to this court.
In reviewing a proceeding so erroneous, so arbitrary, and so unjudicial as the one disclosed by this record, our duty is-very plain.
The judgment is reversed; the cause is remanded, with directions to reinstate the case, and for further proceedings, according to law.